DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 28-30, 38, 40-41, 44, 47, 49, 53-55, 57, 59-60 and 62 are pending and are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44, 47, 49, 53-55, 59-60 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 is indefinite in the recitation of “crossing Canola plants” given that it is unclear how many plants are crossed and how many generations of crosses are intended.  And it is further unclear whether the “at least one Canola plant is the plant of claim 38” means that the plant of claim 38 is one of the parents or the plant produced by the cross. Therefore, the metes and bounds of the claimed invention cannot be determined.
Claim 47 is indefinite in the recitation of that the locus converted plant expresses essentially the physiological and morphological characteristics of Canola variety 7CN0425. It is unclear what this means.  How many characteristics can be different and the plant still deemed to “express essentially the 
Claim 49 is indefinite in the recitation of “A plant of an Essentially Derived Variety of 7CN0425 having one, two or three physiological and/or morphological characteristics which are different from those of 7CN0425”, given the use of “and/or” it is unclear if the claimed variety can have up to three different traits or up to six different traits from 7CN0425.  Therefore, the metes and bounds of the claimed invention cannot be determined. 
Claim 53, and claims 54-55 dependent thereon, is indefinite in the recitation of “selfing the selected plant and its descendants for several generations” and “wherein the selected plant is derived from the plant of claim 38” given that it is unclear what constitutes a “derived” plant, and it is unclear what would constitute “several generations”.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Claim 54 recites the limitation "haploid" in the method of claim 53.  There is insufficient antecedent basis for this limitation in the claim.  Claim 54 requires doubling the haploid of the method of claim 53.  However, there is no haploid in said method.
Claims 59-60 and 62 are indefinite in reciting “A canola seed of Canola hybrid variety 7CN0425” and method of using said seed, since it is unclear whether this is intended to claim a seed that produces a plant of Canola hybrid variety 7CN0425 or whether it is intended to claim the F2 seed produced by said plant”.  Therefore, the metes and bounds of the claimed invention cannot be determined.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 47 is drawn to a locus converted plant obtained from the plant of claim 38.  However, this does not further limit the subject matter of claim 38.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112 Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 40-41, 44, 47, 49. 53-55, 71-72 and 85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The claims are to drawn to canola plants and seeds that are descendants, progeny locus converted plants and seeds, Essentially Derived varieties plants and seeds of subsequent generations, F2 plants and seeds, and include plants having essentially the physiological and morphological characteristics of canola hybrid variety 7CN0425.  The claims encompass an infinite number of canola plants with different genetics, given that the phrases “descendants”, “derived from”, and “having essentially the physiological and morphological characteristics” greatly broaden the scope of the claims, as there is no limit to the number of breeding steps or even mutagenesis of the starting material or to subsequent plants.  Note that regarding claim 85, the commercial crop produced would be a collection of F2 seeds as they would be produced from the hybrid.  
However, the specification only describes the physiological and morphological characteristics of a hybrid canola variety designated 7CN0425, for which representative seed has been deposited under Accession No. NCIMB 43361, and wherein the genotype has been provided.  Yet, the claims are drawn to a multitude of plants for which structural and functional attributes have not been described.  Given that the claimed variety is a hybrid, it is heterozygous for traits that segregate in the next generation.  Hybrid plants are not true breeding, therefore the genotypic and phenotypic characteristics that are passed on to the next generation are unpredictable.  And each generation of crossing to indeterminate second plants or even backcrossing to indeterminate second plants or even backcrossing will result in plants with distinct phenotypes and genotypes.  The specification only discloses 7CN0425, which is not sufficient to describe any descendants of this line or any of the large genus of possible plants encompassed by the claims.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
 

Claim Rejections - 35 USC § 112 Deposit
Claims 28-30, 38, 40-41, 44, 47, 49, 53-55, 57, 59-60 and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Since the plant and seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a plant or seed is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by a deposit thereof.  The specification does not disclose a repeatable process to obtain the exact same plant   in each occurrence and it is not apparent if such a seed is readily available to the public.  It is noted that applicants have deposited seeds for Canola 7CN0425 under the depository accession number:  NCIMB 43361, but there is no indication in the specification as to public availability and viability testing.  If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  A minimum deposit of 625 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:

	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;  	
	(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become inviable.

	
Claim Rejections - 35 USC § 112 Lack of Enablement
Claims 47, 49 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This rejection is distinct from the Deposit rejection above.
The claims are drawn to plants and seeds produced by a method of making them, wherein a person of ordinary skill in the art would need to have access to the parental lines used to produce the plant having all of the physiological and morphological characteristics of the deposited hybrid variety.  This is the case because a hybrid plant made by crossing two inbred parents cannot be made without the use of the inbred parents. In fact, the specification fails to even state the names of the parental varieties, let alone indicate whether they are publically available.  Note that the skilled artisan could use the deposited seeds, they would not be able to make any variations of canola hybrid 7CN0425 further .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Brandt et al (US PGPub 2017/0295741).
The claim is drawn to a commodity product produced by preparing the product from a canola seed produced from the F1 hybrid canola plant designated 7CN0425, wherein the commodity product comprises seed oil, meal, fiber or protein.
Brandt et al teach a commodity product, including a product comprising oil, prepared from seed of a canola plant, wherein said commodity product would not differ from the product which is claimed (see claims 73-75, at least).


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        




ATTACHMENT TO OFFICE ACTION


Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a seed of plant variety ‘7CN0425’, but the instant specification is silent about what starting materials and methods were used to produce plant variety ‘7CN0425’.  The requested information is required to make a meaningful and complete search of the prior art. 
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i) Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines.  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.  
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
/SHUBO  (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662